Citation Nr: 0321495	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-11 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Evaluation of a cervical spine strain, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 RO decision that granted 
service connection for a cervical spine strain and assigned a 
10 percent evaluation for such.  The veteran appeals to the 
Board for a higher rating. 

In a June 2002 statement, the veteran indicated that he had 
headaches due to his service-connected cervical spine 
disability; the Board construes this as a claim of secondary 
service connection for headaches and refers such to the RO 
for appropriate action.   


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty  to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The RO has not yet supplied the veteran with a letter as to 
how VCAA applies to his claim.  He has not been informed what 
is needed in order to prevail in his claim, and what is the 
best type of evidence to submit to show these things.  In 
addition, he has never been notified regarding what evidence 
it is his responsibility to submit, and what evidence will be 
obtained on his behalf by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As such, the Board finds it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  On remand, 
the veteran must be given a specific VCAA letter regarding 
his claim for a higher rating.  (It is noted that the veteran 
was initially given a VCAA letter in May 2001 when he was 
initially claiming service connection for a cervical spine 
disability.)  

Pursuant to VCAA, the veteran should be scheduled for another 
VA orthopedic examination in order to determine the current 
nature and severity of his cervical spine disability.  
Finally, all outstanding records relating to the veteran's 
claim for a higher evaluation for a cervical spine strain 
should be obtained, including all outstanding VA medical 
records.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  A specific VCAA letter must 
be issued.  

2.  The veteran should be asked to 
provide a list of any health care 
providers he has used for treatment of 
cervical spine problems since 1999.  All 
outstanding records should be obtained, 
particularly including any VA medical 
records. 

3.  The veteran should be afforded a VA 
examination to determine the current 
nature and severity of his cervical spine 
strain.  The claims folder should be 
provided to the examiner for review in 
conjunction with the examination.  All 
indicated tests should be performed, 
particularly including range of motion 
studies.  In addition, the examiner must 
address the following --  Please measure 
any limitation of function of the neck 
imposed by pain, weakness, excess 
fatigability, or incoordination.  The 
examination report should set forth all 
positive and negative findings in a 
clear, comprehensive, and legible manner.

4.  Following completion of the 
aforementioned development, the 
veteran's claim should be 
readjudicated.  If his claim remains 
denied, the case should be returned 
after compliance with requisite 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


